Citation Nr: 0118144	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a mucocutaneous 
infection.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1981 to July 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Boise Regional Office 
(RO), which denied a claim of service connection for 
arthritis of the left and right knees and a claim of service 
connection for a mucocutaneous infection.  The veteran 
disagreed and this appeal ensued.


FINDINGS OF FACT

1.  Chronic right and left knee disabilities were initially 
manifested in service.

2.  There is no evidence of record to establish a current 
mucocutaneous infection or any link between prior diagnoses 
of that condition and the veteran's military service.


CONCLUSIONS OF LAW

1.  Chronic right and left knee disabilities were incurred in 
active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).

2.  A mucocutaneous infection was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law substantially modifying the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  VCAA, Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126),

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence. See 
VCAA, § 3(a) (to be codified at 38 U.S.C. § 5103-5103A).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of lay 
and medical evidence was developed, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to 
service connection for a left and right knee disorder and to 
service connection for mucocutaneous infection.  The veteran 
and his representative responded to the RO's communications 
with additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, 
para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim. VCAA, § 3(a) (to be codified at 38 U.S.C. § 
5103A(d)).  This obligation was satisfied by a VA 
compensation evaluation performed in January 2001, which is 
described below.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record, and that a 
remand on the issues being finally adjudicated would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit to flowing 
to the veteran are to be avoided); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of chronic disease in service a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Therefore, any 
current manifestation of a disease is service connected if it 
is shown by evidence to have been chronic in service or 
during an applicable presumptive period. 38 C.F.R. § 
3.303(b). 

In addition, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 
1137.

A review of the medical record reveals that the veteran 
acknowledged that he initially experienced intermittent knee 
pain, prior to service, while playing basketball in 1972.  
Despite this fact, he was able to continue to participate in 
long distance running and other sports.  There is no 
reference to any knee problems during his May 1981 enlistment 
examination and, therefore, he is entitled to the presumption 
of soundness regarding his knees.  See 38 U.S.C.A. § 1111 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.304.  He reported, 
thereafter, that while playing "Frisbee golf," in service, 
in 1984, he experienced left knee pain.  He did not seek a 
formal medical evaluation of his knee pain at that time.

In March 1988, after the veteran was transferred from active 
air service to the Air National Guard of California, a 
periodic examination reflected that he experienced knee 
problems.  However, no x-ray studies were obtained and no 
further medical evaluation was secure for his knee 
complaints.  Thereafter, medical records reflect that he 
underwent several surgical procedures on his knees, including 
a right patellectomy in November 1989 and a left patellectomy 
in December 1992.  Physicians had also diagnosed 
chondromalacia patellae, a degenerative disease. 

In a letter dated in March 1999, the veteran's private 
physician diagnosed bilateral post-traumatic arthritis, early 
onset osteoarthritis, and a mucocutaneous infection of 
uncertain etiology.  He opined that the post-traumatic 
arthritis was most likely a result of his military service. 

In January 2001, during a VA medical evaluation, the veteran 
complained of ongoing knee pain.  The physician tentatively 
diagnosed multiple bilateral knee surgeries resulting in 
patellectomy with debridements, lateral releases, loose body 
resection and meniscal repair, with current evidence of 
meniscal abnormalities.  X-ray studies revealed that both 
patellae were removed and a small amount of bone density 
projected along the course of the quadriceps.  There was no 
evidence of degenerative changes or post-traumatic arthritis.  
However, the physician opined that on a more probable than 
not basis the veteran became symptomatic during his active 
service, but was able to treat his symptoms conservatively.  
He added that it would appear that he had a "slow 
progression" of his bilateral knee disorder, which 
ultimately resulted in the need for surgical intervention by 
1987.  He stated that although there may be a familial 
component to the veteran's knee condition, his physical 
activity likely exacerbated the progression of his knee 
disability.  

Based on the above, there is sufficient evidence of record to 
establish both the existence of a current bilateral knee 
disability and, based on the opinions of the VA physician and 
private physician, a link or nexus to service through 
continuous symptomatology.  Accordingly, resolving the 
benefit of the doubt in the veteran's favor, service 
connection for chronic right and left knee disabilities is in 
order. 38 U.S.C.A. §§ 1111, 1131, 1137, 5107; 38 C.F.R. §§ 
3.303, 3.304; see also Savage v. Gober, 10 Vet. App. 488, 
495-497 (1997).

The veteran also has filed a claim of service connection for 
a mucocutaneous infection.  In order to establish a service-
connected disability, medical evidence must demonstrate a 
current disability and a link between the current disability 
and an in-service disease or injury.  In March 1999, his 
private physician noted that mucocutaneous infection was 
diagnosed.  However, there was no indication that this 
condition was in any way related to the veteran's active 
service.  In January 2001, the veteran underwent a VA medical 
evaluation for compensation purposes.  The report this 
medical evaluation does not indicate that he has a current 
mucocutaneous infection or that there is any link or nexus to 
his active service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Thus, there is no evidence of record to 
support the claim of service connection for a mucocutaneous 
infection. 38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 5107 
(West 1991 & Supp. 2000);VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.303 (2000).


ORDER

Service connection for chronic right and left knee 
disabilities is granted.

Service connection for a mucocutaneous infection is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

